Citation Nr: 1515781	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-15 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for post-traumatic stress disorder (PTSD) due to treatment at a VA facility in 1999.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from February 1979 to July 1982.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefit sought on appeal. 


FINDINGS OF FACT

1.  A July 2008 Board decision denied compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for PTSD due to treatment at a VA facility in 1999.  

2.  Evidence added to the record since the July 2008 Board decision does not relate to an unestablished fact necessary to substantiate the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for PTSD due to treatment at a VA facility in 1999, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The July 2008 Board decision that denied compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for PTSD due to treatment at a VA facility in 1999 is final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  Evidence received since the July 2008 Board decision is not new and material, and the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for PTSD due to treatment at a VA facility in 1999 is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Notice, including Kent notice, for the Veteran's PTSD claim was provided in an August 2010 letter.

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records, statements by the Veteran and the transcript of a November 2014 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA is not obligated to provide a medical examination if the appellant has not presented new and material evidence to reopen a final claim.  38 U.S.C.A. § 5103A(f).  Thus, in this case a VA examination is not necessary for the claim.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151 ; 38 C.F.R. § 3.361.  Under 38 U.S.C.A. § 1151 , it is necessary to show that disability or death was the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable. Id. 

In order for an additional disability to be compensable under 38 U.S.C.A. § 1151 , the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility. Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).  The additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA. Id. at 101.

In Loving, the Veteran was undergoing a VA examination when a metal ceiling grate fell on him.  The Court held that the claimed knee injury resulting from the fallen grate was coincidental to the examination, and not caused by it, and concluded that the Veteran's claim for compensation under §1151 "lies beyond the ambit of section 1151." Id. at 100-101.  In support of its conclusion in Loving, the Court made reference to the case of Sweitzer v. Brown, 5 Vet. App. 503 (1993), in which the Court affirmed a Board decision denying §1151 benefits for a Veteran who claimed that, while waiting for a VA examination, an unidentified patient in a motorized wheelchair struck him and knocked him to the ground.  The Court, in Sweitzer, held that §1151 contemplated recovery only for disability resulting from the examination itself, and not for disability sustained while merely waiting in the building for an examination.

In Sweitzer, the Court emphasized that §1151 "does not address disabilities that are merely coincidental with the receipt of VA treatment or which are not the result of actions by the VA." Id. at 505.  The Court also noted that the legislative history reinforced the conclusion that compensation under §1151 is to be awarded only for an increase in disability that is the result of action by VA, and not from a coincidental event. Id. ; see also VAOPGCPREC 7-97 (Jan. 29, 1997) (concluding that the provisions of §1151 effective prior to October 1, 1997, do not cover injuries which were merely incurred during or coincident with hospitalization but not as a result of hospitalization); see also VAOPGCPREC 1-99 (Feb. 16, 1999) (holding that the provisions of §1151, authorize compensation only for disability resulting from treatment or examination itself at a VA facility, and not for disability due to such intervening causes as a sexual assault or another intentional tort).  Although §1151 was amended in 1997 to add the element of fault, the intent of Congress to provide compensation for disability related to VA treatment or examination has not changed.

In VAOPGCPREC 1-99, the General Counsel held that the provisions of 38 U.S.C. § 1151, did not authorize payment of compensation for disability incurred or aggravated' as the result of a sexual assault by a VA physician that occurred while the veteran was receiving medical treatment or an examination at a VA facility.  For purposes of compensation under those provisions, the disability must result from the medical treatment or examination itself and not from independent causes occurring coincident with the treatment or examination.  It. was further stated that if the actions or procedures alleged to have constituted an assault, would otherwise be within the ordinary meaning of the terms. "medical treatment" or "examination," then compensation may be payable under section 1151. 

The specific requirements of 38 U.S.C.A. § 1151 and its implementing regulations were addressed in a recent precedential decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit). Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).  Specifically, the Federal Circuit incorporated those provisions into a three-part test, whereby 1) a claimant must incur an additional disability that was not the result of his or her own willful misconduct; 2) the disability must have been caused by hospital care, medical or surgical treatment, or examination furnished by VA or in a VA facility; and 3) the proximate cause of the additional disability must be carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable. Id. at 1377 .

With respect to the first part of the Viegas test, VA determines whether a qualifying additional disability exists by comparing a claimant's condition immediately prior to undergoing medical or surgical treatment to his condition after such care has ceased. 38 C.F.R. § 3.361(b).  The claimant then bears the burden of meeting the remaining parts of that test.

To prevail under the second Viegas element, the claimant must demonstrate a "causal connection" between his qualifying additional disability and the medical care that he received through VA.  Merely showing that an additional disability arose in the wake of VA medical care is insufficient to establish such a connection. 38 C.F.R. § 3.361(c).  Nevertheless, the Federal Circuit has emphasized that the claimant's injury does not have to be "directly" caused by the actual "provision" of medical care by VA personnel but, rather; may also be caused when an injury occurs in a VA facility because of VA negligence. See Viegas, 705 F.3d at 1378 . 

To prevail under the third and final Viegas element, the claimant must demonstrate that his qualifying additional disability was proximately caused by VA's failure to exercise the degree of care expected of a reasonable health care provider, or to furnish the hospital care, medical treatment, or surgery, without his informed consent; or by an event not reasonably foreseeable.

A July 2008 Board decision denied compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for PTSD due to treatment at a VA facility in 1999.  When the Board disallows a claim, the disallowance becomes final unless the Chairman determines that reconsideration is warranted, an appeal is made, or another exception to finality applies.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100. 

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

The July 2008 Board decision denied compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for PTSD due to treatment at a VA facility in 1999.  The Board denied compensation because the event, the reported sexual assault, was not part of VA treatment.  

Evidence of record at that time included the Veteran's contentions that he was sexually assaulted by a VA physician's assistant when seeking treatment in 1999 and that he now has PTSD as a result of that assault.  The Veteran stated that at the time of the appointment, he was seeking treatment for erectile dysfunction (see December 2005 hearing transcript).

VA medical and administrative records before VA at that time showed that the Veteran was seen by a physician's assistant in January 1999 for follow-up of chronic low back pain.  The Veteran stated that his wife had separated from him, and a divorce was imminent, due to his "inability to have satisfying sexual relationship" with her.  The Veteran related that he was able to urinate with a good flow of stream only while sitting; he had no other genitourinary symptoms.  When seen at a VA outpatient treatment clinic in May 2002, the Veteran asserted that he was sexually assaulted by a VA employee.  The impression was possible PTSD, secondary to sexual abuse. 

In January 2006, a VA psychiatrist wrote a letter in which he stated that he had been treating the veteran since April 2002, at which time he presented with difficulties following an alleged sexual assault.  The psychiatrist related that the Veteran's story regarding the assault had remained consistent during the time he had been treating him, and he had also treated other victims of the physician's assistant.  He added that the Veteran had reported chronic difficulty with nightmares, flashbacks, avoidance of people, significant mood lability, hyperarousal and emotional numbing.  He commented that these symptoms were all consistent with PTSD in response to the sexual trauma.

Evidence received since the July 2008 Board decision includes the Veteran's service treatment records, a July 2004 document from the State of Wisconsin Court of Appeals concerning the VA physician's assistant, medical records from the Social Security Administration and VA treatment records dated after July 2008.  

None of these additional records show that the reported 1999 sexual assault was part of VA treatment.  They simply do not relate to an unestablished fact necessary to substantiate the claim.  They do not raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the additional evidence is not material within the meaning of 38 C.F.R. § 3.156(a).

Subsequent to the July 2008 Board decision, the Veteran has offered additional contentions in support of his claim, specifically that he was sexually assaulted by a VA physician's assistant when seeking treatment in 1999 and that he now has PTSD as a result of that assault.  The Board finds that these assertions are redundant of the prior contentions that were already considered and rejected by the July 2008 Board decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

In addition, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case (whether the reported 1999 sexual assault was part of VA treatment) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the assertions by the Veteran do not raise a reasonable possibility of substantiating the claim, and are not material within the meaning of 38 C.F.R. § 3.156(a).

In sum, the evidence received raises no reasonable possibility of substantiating the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for PTSD due to treatment at a VA facility in 1999.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.


ORDER

New and material evidence not having been received, the application to reopen the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for PTSD due to treatment at a VA facility in 1999 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


